This is an appeal from a judgment forfeiting an appearance bond.
The record discloses that judgment nisi was entered against Grace Roberts, principal, and T. S. Pennebaker and R. R. Roberts, sureties. Upon final hearing, judgment was rendered against the sureties. No disposition of the case was made as to Grace Roberts, the principal, and the judgment was not made final as to said principal. Hence this court is without jurisdiction. Cox et al v. State, 34 Tex.Crim. Rep.,29 S.W. 273.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.